The defendant was convicted upon an indictment charging him with selling intoxicating liquors to persons unknown, and appealed from the judgment pronounced on the verdict.
We have examined all of the exceptions of the defendant, and find no error which entitles the defendant to a new trial.
Many of the objections to evidence were entered as a matter of precaution, and in the earnest effort of counsel to protect the rights of the defendant, but they present no new questions requiring discussion.
The indictment is fully sustained in S. v. Dowdy, 145 N.C. 432, and his Honor followed S. v. McIntyre, 139 N.C. 601, as to the effect of the statute, applicable to Cumberland County, making the possession of a certain quantity of intoxicating liquors prima facie evidence of guilt.
No error.
Cited: S. v. Watkins, 164 N.C. 427; S. v. Wilkerson, ib., 442.
 *Page 1